DETAILED ACTION
In Applicant’s Response filed 5/27/22, Applicant has amended claims 1, 3, 9, 12-13, 16 and 20; amended the specification; amended the abstract; and submitted replacement drawing sheets. Currently, claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 5/27/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent no 10687985 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/19/22 was filed after the mailing date of the Non-Final Rejection on 2/28/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 5/27/22.  The replacement drawing sheet showing revised figures 1-2 is acceptable and, therefore, has been entered. The new drawing sheet (showing new figures 3-5) is unacceptable and has not been entered because figures 3 and 4 constitute new matter as described in detail below.
1. 	The amendment to the drawings filed 5/27/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: New figures 3 and 4 constitute new matter because there is no disclosure in the claims or specification as originally filed of the nonwoven webs having a square shape as shown in figure 3 or of the composite dressing has a square shape and/or border as shown in figure 4. Therefore, new figures 3-4 are not supported and introduce new mater into the disclosure.  
Applicant is required to cancel the new matter in the reply to this Office Action.
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered:
A second nonwoven web superposed over the first nonwoven web with stitches joining the two webs together as recited in claim 3;
The dressing as part of a composite dressing as recited in claim 8;
Superposing a second roll of fabric on the first roll of fabric and stitching the rolls together as recited in claim 17.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the description of figures 3-5 which has been added to page 5 of the specification should be removed since the new drawing sheet which includes these figures has not been entered as discussed in the drawing objections provided above.  
Appropriate correction is required.

Claim Objections
Claim 20 is objected to because of the following informalities:  In lines 1-2, “the stitching is formed” should be amended to recite “the stitches are formed”.  Appropriate correction is required.

Response to Amendment
Applicant' s amendments filed 5/27/22 have been fully considered as follows:
Regarding the objections to the drawings, Applicant’s replacement drawing sheet has been fully considered and is sufficient to overcome some of the objections which, accordingly, have been withdrawn. The new drawing sheet, however, have not been entered because figures 3-4 constitute new matter (as discussed above). Therefore, objections which have not been addressed (because the new drawing sheet has not been entered) have been maintained as provided above.
Regarding the objections to the specification, Applicant’s amendments to the specification and abstract have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn. New objections have been given, however, as necessitated by Applicant’s amendments (see above).
Regarding the objections to the claims, Applicant’s amendments have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn. New objections have been given, however, as necessitated by Applicant’s amendments to the claims (see above).
	Regarding the claim rejections under 35 USC 112, Applicant's amendments to claims 9 and 20 have been fully considered and are sufficient to overcome the rejections which, accordingly, have been withdrawn.
Regarding the claim rejections under 35 USC 103, Applicant' s amendments are sufficient to overcome the rejections of record and place the claims in condition for allowance as discussed in detail in the “allowable subject matter” section of this action. Therefore, the claim rejections under 35 USC 103 have been withdrawn.
	Regarding the rejection of claims 1-20 on the ground of non-statutory double patenting, Applicant's terminal disclaimer filed 5/27/22 has been received and fully considered and is sufficient to overcome the double patenting rejections which, accordingly, have been withdrawn.

Allowable Subject Matter
Claims 1-19 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance: The subject matter of independent claims 1, 12 and 18 could either not be found or was not suggested in the prior art of record.
With respect to independent claims 1 and 12, Applicant's arguments, see Applicant's Remarks, filed 5/27/22, with respect to the claim rejections under 35 USC 103 have been fully considered and are persuasive.  Applicant argued that based on the Office’s interpretation of the prior art of record as having “stitch-free columns” at the box-like shapes defined by the intersection of longitudinal and lateral lines of stitching, the cited art cannot account for a wound dressing in which “two of the transverse lines of stitches are offset from one another in a longitudinal direction by an offset distance,” wherein “a longitudinal length of the at least one stitch free column is greater than the offset distance,” as specifically recited in claims 1 and 12, because the longitudinal length of each box is defined by the adjacent transverse stitch lines such that the longitudinal length of the purported “stitch-free columns” is defined by the offset distance between adjacent transverse stitch lines. The Office is persuaded by these arguments for at least the following reasons:
 The closest prior art of record is Gladman (US 2007/0042024) in view of Graham (US
3521632).
Gladman discloses a wound dressing (page 1 [0009]) comprising gel-forming fibers (page 1 [0009]) wherein the layer is formed by making a non-woven web of gel-forming fibers (page 2 [0029]), and longitudinal lines of stitches formed from a thread (page 1 [0009] and [0011)). Gladman does not, however, disclose transverse lines of stitches.
Graham teaches a dressing having longitudinal lines of stitching (lines 34, 38, 44 and 46) and transverse lines of stitching (lines 32, 36, 48) wherein the transverse lines of stitches form a stitched column between two longitudinal lines of stitches. Additionally, as shown in figure 1, the intersection of the longitudinal and lateral lines of stitching which form stitched columns also define box-like shapes which do not include any stitching within the interior of the “boxes” where these interior areas have shapes defined by the columns of stitches on either side of the stitch-free areas and thus are also arranged in the shape of a column to provide “stitch-free columns”. Graham also teaches that two adjacent transverse lines of stitches are offset from one another in a longitudinal direction by an offset distance (distance between each line 32 in fig 1). However, this offset distance between transverse lines of stitches is the same as the longitudinal length of the “boxes” which have been interpreted as stitch-free columns as discussed above (as shown in fig 1 of Graham, the distance between adjacent lines 32 is the same as the length in the longitudinal direction of the stitch-free box defined by the intersection of two lines 32 with, i.e., longitudinal lines 34 and 46). Thus, Graham fails to disclose or suggest a configuration where the longitudinal length of the at least one stitch free column is greater than the offset distance as required by claims 1 and 12. Thus, for at least these reasons, the Office agrees that the following subject matter of independent claims 1 and 12 could either not be found or was not suggested in the prior art of record: a wound dressing having transverse lines of stitches that extend between at least two longitudinal lines of stitches, wherein two of the transverse lines of stitches are offset from one another in a longitudinal direction by an offset distance and wherein a longitudinal length of the at least one stitch free column is greater than the offset distance, in combination with the other elements in the claims.
Claims 2-11 are allowed insofar as they depend on claim 1 and thus contain the same allowable limitations. 
Claims 13-17 are allowed insofar as they depend on claim 12 and thus contain the same allowable limitations. 
With respect to independent claim 18, the subject matter not found was transverse lines of stitches that are finished at an edge of the at least two longitudinal lines of stitches, in combination with the other elements in the claims.
The closest prior art of record is Gladman (US 2007/0042024) in view of Graham (US
3521632).
Gladman discloses a wound dressing (page 1 [0009]) comprising gel-forming fibers (page 1 [0009]) wherein the layer is formed by making a non-woven web of gel-forming fibers (page 2 [0029]), and longitudinal lines of stitches formed from a thread (page 1 [0009] and [0011)). Gladman does not, however, disclose transverse lines of stitches.
Graham teaches a dressing having longitudinal lines of stitching (lines 34, 38, 44 and 46) and transverse lines of stitching (lines 32, 36, 48) wherein the transverse lines of stitches form a stitched column between two longitudinal lines of stitches. Graham does not, however, teach that the transverse lines of stitches are finished at an edge of the at least two longitudinal lines of stitches because as shown in figure 1, the transverse lines of stitching extend across the entire surface of the garment from one peripheral side edge to the other. Thus, for at least these reasons, the prior art of record does not disclose or suggest the subject matter of claim 18.
Claim 19 depends on claim 18 and thus contains the same allowable limitations as claim 18.
Claim 20 would be allowable if rewritten to overcome the objections set forth in this Office action (as described in the “claim objection” section above).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786